DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
2.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 06/19/2019 and 03/02/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Specification
4.            Specification is objected to because of the minor informalities: Para 41 line 6 of the specification recites “Hardware processor 302 may further execute instruction 308 to capture a second hardware state.  According to the figure description element 308 supposed to be 310. Appropriate correction is required.

Claim Objections
5.           Claim 1 is objected to because of the typo error: Claim 1 recites “capturing a first hardware sate”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
6.         The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.            Claim 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites “the calculated difference to a rolling total reflecting hardware state up to a time commensurate with capturing of the second hardware state to create an updated hardware state, updating the first hardware state to become the send hardware state, and store, in the process's memory, an updated hardware state comprising the .”. It is not clear to the examiner what is meant by “rolling total reflecting hardware state…” and “the send hardware state…” . It is further unclear about the last sentence of the claim “comprising the” is missing some words which renders the claim unclear and indefinite. Appropriate correction is needed. 


Claim Rejections - 35 USC § 102
8.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.         Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nanjundappa et al. (US 20190370155 A1), hereinafter Nanjundappa.

Regarding claim 19
Nanjundappa teaches a simulation system, comprising: 
a processor; and a memory including a simulator comprising instructions causing the processor to execute a simulation of a hardware computing system, the simulation of hardware computing system, (see fig 2 para 42 and para 48- The modeling environment 200 may include a User Interface (UI) engine 202, a model editor 204, a simulation engine 206, the observer builder 106, a code generator 208, a compiler 210, and a model verification engine 211. The observer builder 106 and/or one or more of the parts thereof may be implemented through one or more software modules or libraries containing program instructions pertaining to the methods described herein. The software modules may be stored in a memory, such as a main memory, a persistent memory and/or a computer readable media, of a workstation, server, or other data processing machine or device, and executed by one or more processors.  In alternative embodiments, various combinations of software and hardware, including firmware, may be utilized to implement the described methods.) Comprising:

simulating a process executing on the hardware computing system involving one or more hardware events;(see para 188- the modeling environment 200 may simulate, e.g., run, a simulation model on a data processing device, such as a workstation, desktop computer, laptop computer, etc.; In some embodiments, the observers of the present disclosure may observe one or more hardware events produced by the data processing device on which the model (or portion thereof) is running or by the target platform on which the compiled code is executing.)

tracking the one or more hardware events using one or more application programming interface (API) routines to capture one or more states of the hardware computing system associated with the one or more hardware events; (See para 174-the simulation engine 206 and/or solver 216 may be configured to expose model data and intrinsic execution events through one or more APIs, and the model execution observer 712 may utilize the one or more APIs to obtain, e.g., get, values of model data and/or Exemplary hardware conditions that may be monitored by an observer include the contents of registers and memory, task execution time of tasks running on the data processing device and/or the target platform, data from sensors connected to the data processing device and/or the target platform, time taken to complete an ISR, the contents of messages and/or packets sent/received by the data processing device and/or target platform and other execution profiling data, e.g., for measuring quality of service. The observer may capture data associated with the occurrence of a hardware event being observed, such as the time of each occurrence of the hardware event and/or simulation state information (or a portion thereof) at the time of each occurrence of the hardware event.)

storing statistical data regarding the one or more tracked hardware events in memory local to the simulated process; (see para 188- observers may observe one or more hardware conditions, such as data written to and/or stored at registers and/or memory. See para 202- Hardware events and/or conditions observed by the observer and/or data computed by an observer based on observed hardware events, such as average task execution time, number of interrupts, level of interrupts, memory utilization, etc. may be provided to a data processing device operating as a monitor. See para 206 and fig 16- The main memory 1604, which may be a Random Access Memory (RAM), may store a plurality of program libraries or modules, such as an operating system 1622, and one or more application programs that interface to the operating system 1622, such as the modeling environment 200, including the observer builder 106. One or more objects or data structures may also be stored in the main memory 1604, such as the design model 101 and the observer 112, among other data structures.)
 and
presenting the stored statistical data or information derived from the stored statistical data to a user of the simulation system.(see para 205 and fig 16- The computer system 1600 may include one or more processing elements, such as a processor 1602, a main memory 1604, user input/output (I/O) 1606, The user I/O 1606 may include a keyboard 1616, a pointing device, such as a mouse 1618, and a display 1620. Other user I/O 1606 components include voice or speech command systems, other pointing devices include touchpads and touchscreens, and other output devices besides a display, include a printer, a projector, a touchscreen, etc)

Regarding claim 20
Nanjundappa further teaches wherein the one or more API routines are called as part of code defining the process or automatically called upon being triggered by the one or more hardware events. (See para 50- Models created in the high-level modeling environment 200 may be expressed at a level of abstraction that contain less implementation detail, and thus operate at a higher level than certain programming languages, such as the C, C++, C#, and SystemC programming languages.  see para 174- the simulation engine 206 and/or solver 216 may be configured to expose model data and intrinsic execution events through one or more APIs, and the model execution observer 712 may utilize the one or more APIs to obtain, e.g., get, values of model data and/or intrinsic execution events. An exemplary API for obtaining model data is the block run-time interface of the Simulink.RTM. Model-based design environment. See para 194- The hardware events or hardware conditions available for observation by an observer may be determined automatically by the observer builder 106)



Claim Rejections - 35 USC § 103
10.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.              This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


12.           Claims 1-4, 8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nanjundappa et al. (US 20190370155 A1), hereinafter Nanjundappa in view of Anguilar et al., (PUB NO:  US 20060155525 A1), hereinafter Anguilar.

Regarding claim 1
Nanjundappa teaches a method for tracking hardware events in a simulated computing system, (see para 187-195- Observing Hardware Events and/or Hardware Conditions. As described, the modeling environment 200 may simulate, e.g., run, a simulation model on a data processing device, such as a workstation, desktop computer, laptop computer, etc. Hardware conditions that may be monitored by an observer include the contents of registers and memory, task execution time of tasks running on the data processing device and/or the target platform, data from sensors connected to the data processing device and/or the target platform) comprising: 
calling an application programming interface (API) routine to track simulated hardware events in a process reflecting target data;(See para 174-the simulation engine 206 and/or solver 216 may be configured to expose model data and intrinsic execution events through one or more APIs, and the model execution observer 712 may utilize the one or more APIs to obtain, e.g., get, values of model data and/or intrinsic execution events. An exemplary API for obtaining model data is the block run-time interface of the Simulink.RTM. Model-based design environment. See para 195-202- Exemplary hardware conditions that may be monitored by an observer include the contents of registers and memory, task execution time of tasks running on the data processing device and/or the target platform, data from sensors connected to the data processing device and/or the target platform, time taken to complete an ISR, the contents of messages and/or packets sent/received by the data processing device and/or target platform and other execution profiling data, e.g., for measuring quality of service. The observer may capture data associated with the occurrence of a hardware event being observed, such as the time of each occurrence of the hardware event and/or simulation state information (or a portion thereof) at the time of each occurrence of the hardware event.)

capturing a first hardware state reflecting the target data during process execution; and capturing a second hardware state reflecting the target data.  (see para 193 and fig 29-The observer port element 2902g may provide access to the occurrence of low priority interrupts at the target platform during see para 227 capturing at least a portion of a simulation state when the execution event occurred, wherein the simulation state includes a time step identifier, an identifier of the intrinsic execution event and signal values of the component. )

Examiner note: Examiner consider level of interrupts determines the hardware state such that the low priority interrupts as the first hardware state at time step T1 and the high priority interrupts as the second hardware at time step T2 during execution of code generated for the model of the target platform. Model elements may represent dynamic systems, computations, functions, operations, data stores, events, states, state transitions, etc.(see para 61) Observer capture the data when this interrupts occurs. 

However, Nanjundappa does not teach comparing the second hardware state to the first hardware state; and returning information to the process based on the comparison of the first and second hardware states. 

In the related field of invention, Aguilar teaches comparing the second hardware state to the first hardware state; and returning information to the process based on the comparison of the first and second hardware states.(see para 28 and fig 2-3-After software emulation and hardware simulation have completed, second snapshot 235 is compared and analyzed with hardware state 275 (step 280) see para 31-At step 350, software emulation commences with the emulator imitating the hardware environment that is being designed. A determination is made as to whether a "snapshot" instruction has been encountered (decision 360). If a snapshot instruction has been encountered, decision 360 branches to "yes" branch 365 whereupon, at step 370, the operating system saves the current state of the software emulation, including the register values, the memory values, the program stack, and the current program counter.

Examiner note: Second snapshot is the second hardware state and hardware state is the first (initial) hardware state for the first critical section.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-generated model of a system being developed within the modeling environment as disclosed by Nanjundappa to include comparing the second hardware state to the first hardware state; and returning information to the process based on the comparison of the first and second hardware states as taught by Aguilar in the system of Nanjundappa for using software emulation in conjunction with hardware simulation such that the results of the hardware simulation are compared to the second snapshot to uncover software errors and/or hardware errors so that the software can be modified or the hardware design can be modified. (Abstract, Aguilar)


Regarding claim 2
Nanjundappa further teaches wherein the API routine comprises one of a start API routine, a stop API routine, a pause API routine, or an end API routine.(see para 77- The simulation engine 206 may first generate execution instructions for the portion of the model 101 included in the design space 102. The simulation time is a logical execution time, and may begin at a simulation start time and end at a simulation end time. At successive points in time between the simulation start and end times, which points in time may be called simulation time steps, model data, such as block inputs, block outputs, e.g., signals, block states, states of state charts, states of state machines, entity values, token values, workspace variables, data dictionary variables, function calls, and block parameters of the portion of the model 101 included in the design space 102 may be computed. See para 96- the simulation engine 206 and the solvers 216a-c may be configured to expose intrinsic execution events through an Application Programming Interface (API).)


Regarding claim 3
Nanjundappa further teaches wherein the start API routine comprises instructions to capture the first hardware state. (See para 77-The simulation engine 206 may first generate execution instructions for the portion of the model 101 included in the design space 102. The generation of execution instructions, and the simulation of a model may be carried out through a plurality of stages, such as a model compile stage 702, a model link stage 704, and an execution stage 706. In an embodiment, execution of the portion of the model 101 included in the design space 102 may be carried out over a time span, e.g., a simulation time, which may be user specified or machine specified. The simulation time is a logical execution time, and may begin at a simulation start time and end at a simulation end time. At successive points in time between the simulation start and end times, which points in time may be called simulation time steps, model data, such as block inputs, block outputs, e.g., signals, block states, states of state charts, states of state machines, of the portion of the model 101 included in the design space 102 

Examiner note: During the simulation time steps (from to-tn) where the several hardware state of the target platform is captured where the model is running during the model execution. 


Regarding claim 4
Nanjundappa further teaches wherein the pause API routine comprises instructions to capture the second hardware state. (see para 77-The simulation engine 206 may first generate execution instructions for the portion of the model 101 included in the design space 102. The generation of execution instructions, and the simulation of a model may be carried out through a plurality of stages, such as a model compile stage 702, a model link stage 704, and an execution stage 706. In an embodiment, execution of the portion of the model 101 included in the design space 102 may be carried out over a time span, e.g., a simulation time, which may be user specified or machine specified. The simulation time is a logical execution time, and may begin at a simulation start time and end at a simulation end time. At successive points in time between the simulation start and end times, which points in time may be called simulation time steps, model data, such as block inputs, block outputs, e.g., signals, block states, states of state charts, states of state machines, of the portion of the model 101 included in the design space 102 may be computed. see also para 188- the modeling environment 200 may simulate, e.g., run, a simulation model on a data processing device, such as a workstation, desktop computer, laptop computer, etc. The 


However, Nanjundappa does not teach comparing the second hardware state to the first hardware state.

In the related field of invention, Aguilar teaches comparing the second hardware state to the first hardware state.(see para 28 and fig 2-3-After software emulation and hardware simulation have completed, second snapshot 235 is compared and analyzed with hardware state 275 (step 280))

Regarding claim 8
Nanjundappa further teaches wherein the API routine is configured in code defining the process. (See para 45- The code generator 208 may automatically generate code, such as source or object code, for a model or portion thereof automatically. For example, the code generator 208 may generate code for the model 101, a component 110, an observer 112, etc. The generated code may be in form suitable for execution outside of the modeling environment 200, and may be referred to as standalone code. See para 50- The modeling environment 200 may be a high-level modeling application program.)

Regarding claim 11
Nanjundappa further teaches wherein the API routine is called pursuant to a triggering hardware event occurring in the simulated computing system.(see para 80- a model may include one or more state diagram models having states, conditions for transitions among the states, and activations performed while a given state is active. Execution of a state diagram model may be driven by events that occur 

Regarding claim 12
Nanjundappa further teaches wherein the triggering hardware event comprises an event unrelated to the target data. (See para 80-activations performed while a given state is active. Execution of a state diagram model may be driven by events that occur outside or inside the state diagram model.)

Regarding claim 13
Nanjundappa further teaches wherein the API routine specifies a tracker identifier specific to the target data. (see para 115- the message 2100 may include a field 2102 that contains an identifier (ID) of the simulation time step, a field 2104 that contains the number of iterations (N) performed during the identified simulation time step, and fields 2106-2108 containing the result from each iteration, e.g., the value of the IterationOutput signal 1916.)

Regarding claim 14
Nanjundappa further teaches wherein the API routine specifies a type of data characterizing the target data and a predefined format for the target data. (see para 83- During the configuration and propagation of model element and port/signal characteristics, the compiled attributes (such as data dimensions, data types, complexity, sample modes, and sample time) of each model element and/or 


Regarding claim 15
Nanjundappa further teaches storing the target data in accordance with the predefined format. (see para 87-90- The selected solver 112 may determine the size of the simulation time steps for the simulation of the portion of the model 101 included in the design space 102, and these simulation time steps may be selected to correspond with the sample times of the model elements of the portion of the model 101 included in the design space 102. In the link stage 704, memory may be allocated and initialized for storing run-time information for model elements of the portion of the model 101 included in the design space 102.)


Regarding claim 16
Nanjundappa further teaches wherein the target data is stored in memory local to the process.(see para 48- The software modules may be stored in a memory, such as a main memory, a persistent memory and/or a computer readable media, of a workstation, server, or other data processing machine or device, and executed by one or more processors. Other computer readable media may also be used to store and execute these program instructions, such as non-transitory computer readable media, including optical, magnetic, or magneto-optical media.)


Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nanjundappa et al. (US 20190370155 A1), hereinafter Nanjundappa in view of Anguilar et al., (PUB NO:  US 20060155525 A1), hereinafter Anguilar and further in view of Clarke et al. (PAT NO: US 6751583 B1), hereinafter Clarke. 

Regarding claim 6
The combination of Nanjundappa and Anguilar does not teach wherein the stop API routine comprises instructions to return the value to a user requesting the target data, and reset previous calculated performed regarding the target data.

In the related field of invention, Clarke teaches wherein the stop API routine comprises instructions to return the value to a user requesting the target data, and reset previous calculated performed regarding the target data. (See col 15 line 25-46- The hardware simulator now processes the associated event information, which in this example is to execute a required number of bus cycles on the target bus model of processor 1 included in the digital circuitry. The hardware simulator now processes the associated event information, which may be to determine a variable and return its value to processor simulator 1 when it has executed the time delay ∆T6 at time T5. See col 35 line 38-40 If a correct TLB is found, then the TLB Hint is now reset to the newly found simulated TLB entry. See col 42 line 50-53- If a correct cache is found, then the Cache Hint is now reset to the newly found simulated cache entry. The invention provides for having a range of compatible simulation models of processors, memory systems, and I/O devices that vary greatly in simulation speed and detail. The user is able to select the simulator that provides the desired level of simulation detail with the greatest possible speed.)

Examiner note: Examiner consider associated events contains the instruction to the hardware simulator and the ∆T6 is the value return to a user requesting target data. 

disclosed by Nanjundappa to include wherein the stop API routine comprises instructions to return the value to a user requesting the target data, and reset previous calculated performed regarding the target data as taught by Clarke in the system of Nanjundappa and Aguilar in order to simulate on a host an electronic system that includes target digital circuitry and a target processor with an accompanying user program that allows a designer to predict the functioning and performance of the hardware. (Abstract, Clarke)


Regarding claim 7
Nanjundappa further teaches teaches delete a tracking instance configured for the tracking of the simulated hardware events set forth in the API routine.( See para 167-the observer builder 106 may place connection elements, e.g., arrows or wires, between the newly added verification subsystem and existing model elements and/or components of the model. The observer may be deleted. The newly added verification subsystem, moreover, may not include any observer port elements. See para 173-the observer port elements of the observer to observe, e.g., provide access to, model data, such as one or more signals, of the algorithmic part of the model, e.g., the portion of the model in the design space, and/or one or more intrinsic execution events)

The combination of Nanjundappa and Anguilar does not teach wherein the stop API routine comprises instructions to return the value to a user requesting the target data.

In the related field of invention, Clarke further teaches wherein the end API routine comprises instructions to return the value to a user requesting the target data. (See col 15 line 25-46- The hardware simulator now processes the associated event information, which in this example is to execute a required 


Regarding claim 17
The combination of Nanjundappa and Anguilar does not teach wherein the API routine specifies a virtual memory address for storing the target data.
In the related field of invention, Clarke further teaches wherein the API routine specifies a virtual memory address for storing the target data. (See fig 1 col 9 line 22-30- FIG. 1 shows a design system embodiment of the present invention. Design system 100 operates on a host computer system and simulates an electronic system that contains target digital circuitry and at least one target processor executing a user program. In one embodiment, the user program is provided as executable binary code for execution on the target processor. The target processor typically may or may not have a pipeline, and may or may not include a memory management unit (MMU), also called a virtual memory system, that accepts virtual addresses and determines physical addresses or a cache system, or both a cache system and an MMU.)

Regarding claim 18
The combination of Nanjundappa and Anguilar does not teach teaches performing a translation for mapping the virtual memory address to a physical memory address corresponding to the memory local to the process.
In the related field of invention, Clarke further teaches performing a translation for mapping the virtual memory address to a physical memory address corresponding to the memory local to the process.(see col2 line 10-25- The target processor typically includes memory and one or more caches, for example a data cache (or D-cache) and an instruction cache (or I-cache). The target processor typically 


14.           Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nanjundappa et al. (US 20190370155 A1), hereinafter Nanjundappa in view of Anguilar et al., (PUB NO:  US 20060155525 A1), hereinafter Anguilar and further in view of Akhanov et al. (PUB NO: US 20190377461 A1), hereinafter Akhanov. 


Regarding claim 9
The combination of Nanjundappa and Anguilar does not teach wherein the API routine is configured as a wrapper subroutine in the code defining the process.
In the related field of invention, Akhanov teaches wherein the API routine is configured as a wrapper subroutine in the code defining the process. (see para 78- A user application may comprise an interactive file instruction transmitter 552, a virtual machine 554, and/or an interactive file plugin 560, which in turn may comprise wrapper functions 562 and/or an operating system (OS) API (application 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-generated model of a system being developed within the modeling environment as disclosed by Nanjundappa to include wherein the API routine is configured as a wrapper subroutine in the code defining the process as taught by Akhanov in the system of Nanjundappa and Aguilar for transmitting the interactive media file to the user device, displaying the interactive media file, detecting the occurrence of a trigger event, and executing at least one executable instruction of the interactive media file based on the trigger event. An execution engine may be used to execute an instruction, and executing an instruction may modify the display of an interactive media file. (Abstract, Akhanov)



Regarding claim 10
The combination of Nanjundappa and Anguilar does not teach wherein the API routine comprises pre-compiled binary code executing in the simulated computing system.
In the related field of invention, Akhanov further teaches wherein the API routine comprises pre-compiled binary code executing in the simulated computing system. (see para 50- Instructions 408 may be encoded in a computer processor language and/or data format such as bytecode, portable code, p -code, object code, native code, machine code, microcode, binary code, hex code, pre-compiled code, source code, object code, plaintext, wrapped code, etc)






Conclusion
15.           All Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20080244533 A1 Berg et al.
Discussing the method for capturing application characteristic data from the execution of a system or multiple systems, and modeling system behavior based on such data.

16.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PURSOTTAM GIRI/Examiner, Art Unit 2128               

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128